Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-BG-1247

                       IN RE DOMINIC G. VORV, RESPONDENT.

                                A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 470139)

   On Report and Recommendation of the Board on Professional Responsibility
                       Ad Hoc Hearing Committee


                   Approving Petition for Negotiated Discipline
                                 (DDN 314-14)

                          (Decided: November 30, 2017)

      Before GLICKMAN and MCLEESE, Associate Judges, and STEADMAN, Senior
Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1 (d) governing the appropriate citation of this opinion.




      In this disciplinary matter, the District of Columbia Court of Appeals Board

on Professional Responsibility Ad Hoc Hearing Committee (the Committee)
                                         2


recommends approval of a petition for negotiated attorney discipline.           The

violations stem from respondent Dominic G. Vorv’s professional misconduct

arising from acts or omissions during the course of his representation of one client

in post-conviction and immigration proceedings. In brief, after the client had

pleaded guilty and been convicted of burglary in the Circuit Court of Fairfax

County, Virginia, the United States Department of Homeland Security instituted

proceedings for his removal on the premise that he had been convicted of an

“aggravated felony” as defined by the Immigration and Nationality Act, see 8

U.S.C. § 1101 (a)(43)(G). In attempting to forestall his client’s removal,

respondent made several missteps that jeopardized his client’s rights. First,

respondent petitioned the Virginia Circuit Court to vacate his client’s conviction

and guilty plea based on the mistaken claim that the court had failed to advise his

client about the potential immigration consequences of the conviction. Thereafter,

without consulting his client, respondent dismissed the petition, conceded

removability before the Immigration Court, and did not seek to challenge or delay

his client’s deportation on any other ground. Ultimately, the client retained new

counsel who successfully argued against removal on the ground that the burglary

offense for which he had been convicted was not an “aggravated felony” within the

meaning of the Immigration and Nationality Act.
                                          3


      Respondent acknowledged that he (1) failed to provide competent

representation and serve his client with skill and care; (2) failed to explain a matter

to the client; and (3) engaged in conduct that seriously interfered with the

administration of justice, thereby violating Rules 1.1 (a) & (b), 1.4 (b) and 8.4 (d)

of the District of Columbia Rules of Professional Conduct. In mitigation, the

Committee considered the fact that respondent knowingly and voluntarily

acknowledged the facts and misconduct and does not have a prior history of

discipline.   As a result, Disciplinary Counsel and respondent negotiated the

imposition of discipline in the form of a thirty-day suspension, stayed, and one

year of probation during which respondent must (1) contact the District of

Columbia Bar’s Practice Management Advisory Service (PMAS) within thirty

days of the commencement of the probationary period and schedule and obtain an

assessment; (2) implement any PMAS recommendations; (3) provide PMAS with a

signed release waiving confidentiality so Disciplinary Counsel can verify

respondent obtained an assessment; (4) join the American Immigration Lawyers’

Association (AILA), or an equivalent organization; (5) enroll in and attend ten

CLE hours pertaining to immigration law; (6) submit proof of both his enrollment

in AILA, or an equivalent organization, and his completion of ten CLE hours

pertaining to immigration law; and (7) not be found to have engaged in any ethical

misconduct.    After reviewing the amended petition for negotiated discipline,
                                        4


considering a supporting affidavit, conducting a limited hearing, reviewing

Disciplinary Counsel’s files and records, and holding an ex parte meeting with

Disciplinary Counsel, the Committee concluded that the petition for negotiated

discipline should be approved.




      In accordance with our procedures in uncontested disciplinary cases, we

agree this case is appropriate for negotiated discipline. We accept the Committee’s

recommendation because the Committee properly applied D.C. Bar R. XI, § 12.1

(c), and we find no error in the Committee’s determination. Based upon the record

before the court, the negotiated discipline of a thirty-day suspension from the

practice of law, stayed, and one year of probation with the conditions set forth

above is not unduly lenient considering the discipline imposed by this court for

similar actions.1 Accordingly, it is




      1
        In re Mance, 869 A.2d 339 (D.C. 2005) (suspending an attorney for thirty
days with the suspension conditionally stayed during a one-year probationary
period after the attorney (1) failed to timely pursue a client’s case on appeal or
protect his client’s rights; (2) neglected to move to have his client’s sentence
reduced based on merger; (3) failed to communicate with his client; and (4)
delayed moving to withdraw from the case after the client sought to terminate his
engagement); In re Dunietz, 687 A.2d 206 (D.C. 1996) (concluding a thirty-day
suspension, with a stay conditioned upon satisfactory completion of probation, was
warranted for an attorney, with no prior discipline history, who neglected a single
                                                                     ( continued…)
                                         5


      ORDERED that Dominic G. Vorv is hereby suspended from the practice of

law in the District of Columbia for thirty days, stayed, and is placed on one year of

supervised probation during which respondent must (1) contact PMAS within

thirty days of the commencement of the probationary period and schedule and

obtain an assessment; (2) implement any PMAS recommendations; (3) provide

PMAS with a signed release waiving confidentiality so Disciplinary Counsel can

verify respondent obtained an assessment; (4) join AILA or an equivalent

organization; (5) enroll in and attend ten CLE hours pertaining to immigration law;

(6) submit proof of both his enrollment in AILA, or an equivalent organization,

and his completion of ten CLE hours pertaining to immigration law; and (7) not be

found to have engaged in any ethical misconduct.




                                                 So ordered.




(…continued)
client by failing to act promptly, pursue the client’s objectives, and communicate
with the client).